DETAILED ACTION
	This office action is in response to the communication filed on November 13, 2020. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/20 and 04/11/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub 2019/0042988) in view of Bhat (US Pub 2016/0070790).

With respect to claim 1, Brown discloses a method comprising:
receiving, by a computing device, a user input (Brown: Paragraphs 130 and 159 – receiving query text input from a user; Paragraph 63 – computing device);
determining, by the computing device and based at least in part on the user input, at least one text query (Brown: Paragraphs 159 and 208 – receiving a text query based on user input and determining context of the query);
responsive to determining the at least one text query, generating, by the computing device, one or more context parameters associated with the at least one text query, wherein the one or more context parameters include at least one of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination (Brown: Paragraphs 206, 208, and 213 – receiving query from the user and capturing context parameters such as location, timing of the query, role/identity of the user, historical data etc.);
querying, by the computing device and based on the at least one text query and the one or more context parameters, a query answer cache of the computing device to generate a query result (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user); and 
outputting, by the computing device, an indication of the query answer (Brown: Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Figures 18 and 19 – results display in response to user query).
Brown discloses answering query requests using a query cache for at least one text query and one or more context parameters, wherein the query answer cache includes a plurality of predicted query answers, wherein each predicted query answer from the plurality of predicted query answers is associated with a respective text query and a respective set of context parameters (Brown: Paragraphs 130 and 131 – predictive functionality provides predictive analytics for determining what types of questions a user may ask in the future to have this information ready for quick access even in offline situation, allowing response to user requests by answering based on caching and predictive query cache; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user), however, Brown does not explicitly disclose:
determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query;
responsive to determining that the query answer cache does not include the query answer:
sending, from the computing device to a remote computing system, an indication of the at least one text query; and
receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system;
The Bhat reference discloses determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query, responsive to determining that the query answer cache does not include the query answer: sending, from the computing device to a remote computing system, an indication of the at least one text query, and receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system (Bhat: Paragraphs 5 and 54 – if desired query results is not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown and Bhat, to have combined Brown and Bhat. The motivation to combine Brown and Bhat would be to provide a more successful search results in response to a user query by pivoting from a set of local search results to a deeper full server search (Bhat: Paragraph 5).

With respect to claim 2, Brown in view of Bhat discloses the method of claim 1, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more global query answers generated using global query data, wherein global query data are collected from a plurality of computing devices (Brown: Paragraphs 88, 196, and 255 – in response to a query referencing information from a global ontology/knowledge layer in a world model by mapping terms in the query; Paragraphs 50 and 173 – a map of databases organized to answer questions, ingesting questions over multiple databases, world model used for querying and mapping external data sources for access).

With respect to claim 3, Brown in view of Bhat discloses the method of claim 1, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more local query answers generated using local query data, wherein local query data are collected from the computing device (Bhat: Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query submitted in a local device from cache storage in a remote server if the information is not found in the local cache of the user device).

With respect to claim 4, Brown in view of Bhat discloses the method of claim 1, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more predicted query answers generated using a prediction model, wherein the prediction model is trained using local query data collected from the computing device (Brown: Paragraphs 130 and 131 – predictive query cache, determine what types of questions a user might ask in the future; Paragraph 189 – training predictive models to recommend query topics).

With respect to claim 5, Brown in view of Bhat discloses the method of claim 1, wherein receiving the user input further comprises:
receiving spoken audio data from a head unit of a vehicle, wherein the spoken audio data is detected via a microphone of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 6, Brown in view of Bhat discloses the method of claim 5, wherein the computing device is a mobile computing device connected to the head unit of the vehicle, and wherein and the spoken audio data is sent to the mobile computing device from the head unit (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 7, Brown in view of Bhat discloses the method of claim 1, wherein receiving the user input further comprises:
receiving tactile input from a head unit of a vehicle, wherein the tactile input is detected via a touch sensitive screen of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle).

With respect to claim 8, Brown in view of Bhat discloses the method of claim 1, further comprising:
executing, by the computing device, an assistance application, wherein the assistance application generates the one or more context parameters and queries the query answer cache (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user);
predicting, by the computing device, future usage of the assistance application, wherein the future usage includes one or more queries predicted to be received by the assistance application and a time range during which the assistance application is predicted to receive at least one of the one or more queries (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, a request time frame define by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
periodically updating, by the computing device and based on the predicted future usage of the assistance application, the query answer cache (Bhat: Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in local cache).

With respect to claim 10, Brown discloses a computing device, comprising:
at least one processor (Brown: Paragraph 63 – processor); and
at least one computer-readable storage device storing instructions that, when executed by the at least one processor (Brown: Paragraphs 63 and 303 – instructions executed by processor), cause the at least one processor to:
receive a user input (Brown: Paragraphs 130 and 159 – receiving query text input from a user; Paragraph 63 – computing device);
determine at least one text query based at least in part on the user input (Brown: Paragraphs 159 and 208 – receiving a text query based on user input and determining context of the query);
responsive to determining the at least one text query, generate one or more context parameters associated with the at least one text query, wherein the one or more context parameters include at least one of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination (Brown: Paragraphs 206, 208, and 213 – receiving query from the user and capturing context parameters such as location, timing of the query, role/identity of the user, historical data etc.);
query a query answer cache of the computing device to generate a query result based on the at least one text query and the one or more context parameters (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user); and
output an indication of the query answer (Brown: Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Figures 18 and 19 – results display in response to user query).
Brown discloses answering query requests using a query cache for at least one text query and one or more context parameters, wherein the query answer cache includes a plurality of predicted query answers, wherein each predicted query answer from the plurality of predicted query answers is associated with a respective text query and a respective set of context parameters (Brown: Paragraphs 130 and 131 – predictive functionality provides predictive analytics for determining what types of questions a user may ask in the future to have this information ready for quick access even in offline situation, allowing response to user requests by answering based on caching and predictive query cache; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user), however, Brown does not explicitly disclose:
determine, based on the query result, whether the query answer cache includes a query answer for the at least one text query;
responsive to determining that the query answer cache does not include the query answer:
send, from the computing device to a remote computing system, an indication of the at least one text query; and
receive, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system;
The Bhat reference discloses determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query, responsive to determining that the query answer cache does not include the query answer: sending, from the computing device to a remote computing system, an indication of the at least one text query, and receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system (Bhat: Paragraphs 5 and 54 – if desired query results is not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown and Bhat, to have combined Brown and Bhat. The motivation to combine Brown and Bhat would be to provide a more successful search results in response to a user query by pivoting from a set of local search results to a deeper full server search (Bhat: Paragraph 5).

With respect to claim 11, Brown in view of Bhat discloses the computing device of claim 10, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more global query answers generated using global query data, wherein global query data are collected from a plurality of computing devices (Brown: Paragraphs 88, 196, and 255 – in response to a query referencing information from a global ontology/knowledge layer in a world model by mapping terms in the query; Paragraphs 50 and 173 – a map of databases organized to answer questions, ingesting questions over multiple databases, world model used for querying and mapping external data sources for access).

With respect to claim 12, Brown in view of Bhat discloses the computing device of claim 10, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more local query answers generated using local query data, wherein local query data are collected from the computing device (Bhat: Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query submitted in a local device from cache storage in a remote server if the information is not found in the local cache of the user device).

With respect to claim 13, Brown in view of Bhat discloses the computing device of claim 10, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more predicted query answers generated using a prediction model, wherein the prediction model is trained using local query data collected from the computing device (Brown: Paragraphs 130 and 131 – predictive query cache, determine what types of questions a user might ask in the future; Paragraph 189 – training predictive models to recommend query topics).

With respect to claim 14, Brown in view of Bhat discloses the computing device of claim 10, wherein the user input comprises spoken audio data, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
receive the spoken audio data from a head unit of a vehicle, wherein the spoken audio data is detected via a microphone of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 15, Brown in view of Bhat discloses the computing device of claim 14, wherein the computing device comprises a mobile computing device connected to the head unit of the vehicle, and wherein and the spoken audio data is sent to the mobile computing device from the head unit (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 16, Brown in view of Bhat discloses the computing device of claim 10, wherein the user input comprises tactile input, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
receive tactile input from a head unit of a vehicle, wherein the tactile input is detected via a touch sensitive screen of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle).

With respect to claim 17, Brown in view of Bhat discloses the computing device of claim 10, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
execute, by the computing device, an assistance application, wherein the assistance application generates the one or more context parameters and queries the query answer cache (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user);
predict, by the computing device, future usage of the assistance application, wherein the future usage includes one or more queries predicted to be received by the assistance application and a time range during which the assistance application is predicated to receive at least one of the one or more queries (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, a request time frame define by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
periodically update, by the computing device and based on the predicted future usage of the assistance application, the query answer cache (Bhat: Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in a cache used to answer user queries).

With respect to claim 19, Brown discloses a computer-readable storage device storing instructions that, when executed, cause at least one processor (Brown: Paragraphs 63 and 303 – instructions executed by processor) of a computing device to:
receive a user input (Brown: Paragraphs 130 and 159 – receiving query text input from a user; Paragraph 63 – computing device);
determine, based at least in part on the user input, at least one text query (Brown: Paragraphs 159 and 208 – receiving a text query based on user input and determining context of the query);
responsive to determining the at least one text query, generate, one or more context parameters associated with the at least one text query, wherein the one or more context parameters include at least one of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination (Brown: Paragraphs 206, 208, and 213 – receiving query from the user and capturing context parameters such as location, timing of the query, role/identity of the user, historical data etc.);
query, based on the at least one text query and the one or more context parameters, a query answer cache of the computing device to generate a query result (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user); and
output an indication of the query answer (Brown: Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Figures 18 and 19 – results display in response to user query).
Brown discloses answering query requests using a query cache for at least one text query and one or more context parameters, wherein the query answer cache includes a plurality of predicted query answers, wherein each predicted query answer from the plurality of predicted query answers is associated with a respective text query and a respective set of context parameters (Brown: Paragraphs 130 and 131 – predictive functionality provides predictive analytics for determining what types of questions a user may ask in the future to have this information ready for quick access even in offline situation, allowing response to user requests by answering based on caching and predictive query cache; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user), however, Brown does not explicitly disclose:
determine, based on the query result, whether the query answer cache includes a query answer for the at least one text query;
responsive to determining that the query answer cache does not include the query answer:
send, from the computing device to a remote computing system, an indication of the at least one text query; and
receive, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system;
The Bhat reference discloses determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query, responsive to determining that the query answer cache does not include the query answer: sending, from the computing device to a remote computing system, an indication of the at least one text query, and receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system (Bhat: Paragraphs 5 and 54 – if desired query results is not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown and Bhat, to have combined Brown and Bhat. The motivation to combine Brown and Bhat would be to provide a more successful search results in response to a user query by pivoting from a set of local search results to a deeper full server search (Bhat: Paragraph 5).

With respect to claim 20, Brown in view of Bhat discloses the computer-readable storage device of claim 19, further includes instructions that, when executed, cause the at least one processor of the computing device to:
execute an assistance application, wherein the assistance application generates the one or more context parameters and queries the query answer cache (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user);
predict future usage of the assistance application, wherein the future usage includes one or more queries predicted to be received by the assistance application and a time range during which the assistance application is predicted to receive at least one of the one or more queries (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, a request time frame define by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
periodically update, based on the predicted future usage of the assistance application, the query answer cache (Bhat: Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in a cache used to answer user queries).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub 2019/0042988) in view of Bhat (US Pub 2016/0070790) and in further view of Lodhia (US Pub 2020/0145310).

With respect to claim 9, Brown in view of Bhat discloses the method of claim 8, further comprising:
predicting, by the computing device and based on the predicted future usage of the assistance application, a network connectivity state of the computing device (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
determining, by the computing device and based on the time range, whether the predicted network connectivity state is indicative of the computing device having network connectivity (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed; Here Brown and Bhat discloses determining and predicting based on a time range and providing online and offline access, but does not explicitly disclose determining, whether the predicted network connectivity state is indicative of the computing device having network connectivity, however, the Lodhia reference discloses the feature, as discussed below),
wherein the query answer cache is updated to include the one or more queries predicted to be received by the assistance application and corresponding answers to the one or more queries in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, and have the information ready for quick access even in offline situations by caching and predictive query cache; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions; Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in a cache used to answer user queries; Here Brown and Bhat discloses updating query answer cache to include answers for queries predicted to be received based on a determination, but does not explicitly disclose wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range, however, the Lodhia reference discloses the features, as discussed below).
Brown and Bhat discloses determining based on a time range and updating query answer cache based on a prediction, however, Brown and Bhat do not explicitly disclose:
determining, whether the predicted network connectivity state is indicative of the computing device having network connectivity,
wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range.
The Lodhia reference discloses determining, whether a predicted network connectivity state is indicative of the computing device having network connectivity, wherein a cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during a time range. (Lodhia: Paragraphs 5-6 and 38 – retrieve results from a remote server to a local cache based upon identified network latency, determine an expected latency of a network connection of the user device with a remote server during a period of time, predicting an expected future latency based upon measured latency values, based upon the expected latency retrieving results from a server and aggregating with the results in the local cache; Paragraphs 20and 47 – network connection timing out due to high latency, network connection broken due to high latency).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown, Bhat, and Lodhia, to have combined Brown, Bhat, and Lodhia. The motivation to combine Brown, Bhat, and Lodhia would be to maintain a positive user experience by retrieving suggested results from a server based on expected future network latency (Lodhia; Paragraphs 3 and 5).

With respect to claim 18, Brown in view of Bhat discloses the computing device of claim 12, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
predict, by the computing device and based on the predicted future usage of the assistance application, network connectivity state of the computing device (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
determine, by the computing device and based on the time range, whether a predicted network connectivity state is indicative of the computing device having network connectivity (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed; Here Brown and Bhat discloses determining and predicting based on a time range and providing online and offline access, but does not explicitly disclose determining, whether the predicted network connectivity state is indicative of the computing device having network connectivity, however, the Lodhia reference discloses the feature, as discussed below), 
wherein the query answer cache is updated to include the one or more queries predicted to be received by the assistance application and corresponding answers to the one or more queries in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during a time range (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, and have the information ready for quick access even in offline situations by caching and predictive query cache; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions; Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in a cache used to answer user queries; Here Brown and Bhat discloses updating query answer cache to include answers for queries predicted to be received based on a determination, but does not explicitly disclose wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range, however, the Lodhia reference discloses the features, as discussed below).
Brown and Bhat discloses determining based on a time range and updating query answer cache based on a prediction, however, Brown and Bhat do not explicitly disclose:
determine, whether the predicted network connectivity state is indicative of the computing device having network connectivity,
wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range.
The Lodhia reference discloses determining, whether a predicted network connectivity state is indicative of the computing device having network connectivity, wherein a cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during a time range. (Lodhia: Paragraphs 5-6 and 38 – retrieve results from a remote server to a local cache based upon identified network latency, determine an expected latency of a network connection of the user device with a remote server during a period of time, predicting an expected future latency based upon measured latency values, based upon the expected latency retrieving results from a server and aggregating with the results in the local cache; Paragraphs 20and 47 – network connection timing out due to high latency, network connection broken due to high latency).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown, Bhat, and Lodhia, to have combined Brown, Bhat, and Lodhia. The motivation to combine Brown, Bhat, and Lodhia would be to maintain a positive user experience by retrieving suggested results from a server based on expected future network latency (Lodhia; Paragraphs 3 and 5).

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
June 4, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164